Title: From Benjamin Franklin to Schweighauser, 29 July 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, July 29. 1779.
I received duly yours of the 24th. Instant with regard to the American Prisoners returned, I refer you to mine of the 25th. in which I mentioned, that I wish’d them to be treated both officers & Seamen with the same kindness that was shewn, with the Approbation of Mr. Adams to those of the first Transport.— But as to the Payment of any Wages which they may say is due to them in America, it is a thing I cannot do, having no knowledge of the Persons of their Claims nor any orders to satisfay them. And if I were upon his Word to pay one what may in Truth be justly due to him, others might demand of me what is not due. All Nations keep their Pay office at home, where the Accounts are kept, and where only they can be settled. Nor can I exchange their Paper Money, of which I know not the present Value. If I were to give Silver for it here it would be brought over to me in Shiploads.
I have no Objection to the Shipping those things on board Cap. Green, upon the Freight mentioned, if you approve of it.
With great Esteem, I have the Honour to be Sir, Your most obedient & most humble Servant.
Mr. Schweighauser.
